UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2010 OR o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 000-26460 SPATIALIZER AUDIO LABORATORIES, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4484725 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 410 Park Avenue15th FloorNew York, New York 10022 (Address of principal corporate offices) Telephone Number: (212) 231-8359 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): YesxNoo As of August 12, 2010, there were 6,500,000 shares of the Registrant’s Common Stock outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS 3 Item2.
